TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2013



                                       NO. 03-12-00515-CV


          Susan Combs, Comptroller of Public Accounts of the State of Texas; and
              Greg Abbott, Attorney General of the State of Texas, Appellants

                                                  v.

                               Newpark Resources, Inc., Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD
              CONCURRING OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on July 2, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.